Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Chang (et al. US 2014/0328427) discloses transmitting and receiving digital and analog signals across an isolator, where retrieval circuit demodulates one or more signal to reproduce analog and digital output signals.
Prior art reference failed to teach or disclose determine respective values for gate information and configuration information contained in the received signal based on which of four states the received signal represents. Prior art reference failed to teach or disclose integrated circuit comprising: a demodulator to demodulate a signal received from an isolation communication channel to obtain gate information and configuration information transmitted over simultaneously over the isolation communication channel, the demodulator including a plurality of demodulation paths; wherein the signal includes a first state in which the signal oscillates at a first frequency for first bit time, a second state wherein the signal oscillates at different frequencies during a second bit time, a third state in which the signal oscillates at a third frequency lower than the first frequency during at least a portion of a third bit time, and a fourth state in which the signal is steady state for a fourth bit time; and an envelope detector in one of the demodulation paths to detect the second state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631